In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
            ___________________________

                 No. 02-18-00396-CR
                 No. 02-18-00397-CR
                 No. 02-18-00398-CR
            ___________________________

      DERRICK RESHORD WALTON, Appellant

                             V.

                 THE STATE OF TEXAS


          On Appeal from the 431st District Court
                   Denton County, Texas
Trial Court Nos. F17-2958-431, F17-2959-431, F17-2960-431


     Before Birdwell, J.; Sudderth, C.J.; and Gabriel, J.
           Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Derrick Reshord Walton filed a notice of appeal from the trial court’s verbal

denial of his attempts to reduce bail in three pending cases.1 Although we informed

appellant that we had not received a written order from the trial court––a prerequisite

to appealability––the trial court has not signed one. See State v. Wachtendorf, 475 S.W.3d
895, 904 (Tex. Crim. App. 2015). Accordingly, we dismiss these appeals for want of

jurisdiction.

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 6, 2018




       1
        Appellant filed both a motion to reduce bail and an application for habeas
relief in which he complained that his bail was excessive. See Ragston v. State, 424
S.W.3d 49, 52 (Tex. Crim. App. 2014) (holding that appellate courts do not have
jurisdiction of appeal from denial of pretrial motion to reduce bail, only the denial of
an application for writ of habeas corpus seeking a bail reduction).


                                            2